DETAILED ACTION

Remarks
This Office Action is in response to the application 17/443029 filed on 20 July 2021.
Claims 15-34 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-34 are rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 15, 22, and 28, the following is recited (emphasis added): “acquire a plurality of feature points common to at least two pieces of image data against each other.” The word “against” is a preposition that means “in opposition or hostility to” or “not in conformity with,”1 whereas the word “common” implies something that is shared between two or more things2. Hence, it is not clear what is meant by feature points that are common against each other, and this limitation renders the claims vague and ambiguous.
In addition, these claims recite the following (emphasis added):
“set sequentially display positions of corresponding symbols to be assigned to the plurality of feature points common to the at least two pieces of image data in such a manner that, when the same corresponding symbols are separately assigned to corresponding feature points, a display line connecting each feature point and the corresponding symbol assigned thereto does not intersect with display lines connecting other feature points and corresponding symbols assigned thereto, respectively.”

There is insufficient antecedent basis for the recitation of “the same corresponding symbols” in these claims. Furthermore, these claims recite a plurality of feature points and a plurality of corresponding symbols assigned to the feature points, and then these claims go on to recite “a display line connecting each feature point and the corresponding symbol assigned thereto.” It is not possible for a single display line to connect each feature point and its corresponding symbol. Hence, the meaning of this limitation is unclear and it renders the claim vague and ambiguous. Finally, these claims recite the term “respectively.” The word “respectively” is an adverb meaning “in the order mentioned” and it is used to “to emphasize the relationships between two pairs of items in two parallel lists (i.e., two lists that contain the same number of items).” An example of its correct usage is “Paris and Berlin are the capital cities of France and Germany, respectively.”3 In the above-quoted limitation of these claims, there does not appear to be two parallel lists of items and hence the meaning of the term “respectively” is unclear, rendering the claim vague and ambiguous.

As to dependent claims 16-21, 23-27, and 29-34, they depend from claims 15, 22, and 28, respectively, and these dependent claims inherit the deficiencies of their parent claims.
	In addition, claims 19, 25, and 32, recite the following (emphasis added): “when there is a feature point to which a corresponding symbol whose display position has already been set is assigned, it adjusts, at the time of setting a display position.” There is insufficient antecedent basis for the recitation of “the time of setting a display position” in these claims.
In addition, claims 19, 25, and 32, recite the following (emphasis added):
“when there is a feature point to which a corresponding symbol whose display position has already been set is assigned, it adjusts, at the time of setting a display position of a corresponding symbol to be assigned subsequently, the display position of the corresponding symbol to be assigned subsequently in such a manner that a display line connecting the corresponding symbol to be assigned subsequently and a feature point to which the corresponding symbol is assigned does not cross or intersect with a display line connecting the corresponding symbol whose display position has already been set and the feature point to which the corresponding symbol is assigned.”

These claims introduce two different symbols, as follows: a) “a corresponding symbol whose display position has already been set,” and b) “a corresponding symbol to be assigned subsequently.” Then, the claims goes on to recite “the corresponding symbol,” and it is not clear which symbol is being referred to. Hence, the later recitation of “the corresponding symbol” renders the claim vague and ambiguous. Furthermore, there is insufficient antecedent basis for the recitation of “the feature point to which the corresponding symbol is assigned” in these claims.


	In addition, claims 21, 27, and 34, recite the following: “the image data subjected to matching.” There is no prior mention of any image data subjected to matching. Hence, there is insufficient antecedent basis for the recitation of “the image data subjected to matching” in these claims.

Applicant is advised to review all claims to eliminate vague and ambiguous claim language, ensure proper antecedent basis for all recited claim elements, and eliminate typographical and grammatical errors.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As independent claims 15, 22, and 28, the claim(s) recite(s) the following: acquiring feature points in two pieces of image data, sequentially setting display positions of symbols assigned to the feature points in a way that lines connecting the feature points and the symbols do not intersect, and displaying the lines and symbols on the two pieces of image data. These limitations, under their broadest reasonable interpretation, cover performance of the limitations in the mind and/or with a pen and paper. Using only a pen and paper, a person could acquire feature points of two images, sequentially set display positions of symbols assigned to the feature points in a way that lines connecting the feature points and the symbols do not intersect, and display (i.e. draw) the lines and symbols on the two images . In fact, humans have performed this method manually with pen and paper for many decades prior to the computer era, as illustrated in the following pages from a text about fingerprinting published in the year 19184:


    PNG
    media_image1.png
    1033
    647
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1035
    645
    media_image2.png
    Greyscale

As clearly shown in the above images, humans have used pen and paper to perform the claimed method steps in the pre-computer era, i.e. acquiring feature points of two images, sequentially setting display positions of symbols assigned to the feature points in a way that lines connecting the feature points and the symbols do not intersect, and displaying (i.e. drawing) the lines and symbols on the two images. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (and/or with a pen and paper) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Other than the abstract idea, the claims recite the following: a) a memory storing instructions, b) one or more processors coupled to the memory, and c) a user interface. These limitations are recited at a high level of generality, i.e. as generic computer functions of receiving input and displaying information in a user interface. These limitations amount no more than mere instructions to apply the abstract idea using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, additional elements (a)-(c) amount to no more than mere instructions to apply the exception using generic computer components. Elements (a) and (b) are generic recitations of well‐understood, routine, and conventional functions5. Element (c) is also a generic recitation of well‐understood, routine, and conventional functions6. Mere instructions to apply a judicial exception using generic computer components or functions cannot be deemed an inventive concept. These claims are not patent eligible.

As to dependent claims 16-21, 23-27, and 29-34, they merely provide more details of acquiring feature points of two images, sequentially setting display positions of symbols assigned to the feature points in a way that lines connecting the feature points and the symbols do not intersect, and displaying the lines and symbols on the two images. Hence, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 15-17, 20-23, 26-30, 33, and 34 are rejected under 35 U.S.C. 102(b) as being anticipated by Kakiuchi, Toshikane (Japanese Patent Application Publication No. JP 2003-036443 A, hereinafter referred to as Kakiuchi).
As to claim 15, Kakiuchi teaches a display device comprising:
a user interface (see Kakiuchi paragraph 0100-0103 and Fig. 7: a computerized user interface is provided);
a memory storing instructions (see Kakiuchi para. 0101 and Fig. 9: the invention is embodied as a computer comprising memory 30); and
one or more processors coupled to the memory (see Kakiuchi para. 0101 and Fig. 9: the invention is embodied as a computer comprising central processing unit (CPU) 20 coupled to memory 30), wherein the one or more processors are configured to execute the instructions to:
acquire a plurality of feature points common to at least two pieces of image data against each other (see Kakiuchi para. 0008 and Fig. 7: the system acquires focus points of first and second fingerprints, which are points on the two images that are equivalent; Note: focus points as taught by Kakiuchi, corresponds to the claimed feature points);
set sequentially display positions of corresponding symbols (see Kakiuchi para. 0017 and Fig. 7: the system determines correspondence identifiers—i.e. the numbers “1,” “2,” and 3”—to be placed on the fingerprint images; Note: correspondence identifiers, as taught by Kakiuchi, correspond to the claimed “corresponding symbols.”) to be assigned to the plurality of feature points common to the at least two pieces of image data (see Kakiuchi para. 0008 and Fig. 7: the system acquires focus points of first and second fingerprints, which are points on the two images that are equivalent; Note: focus points as taught by Kakiuchi, corresponds to the claimed feature points) in such a manner that, when the same corresponding symbols are separately assigned to corresponding feature points, a display line connecting each feature point and the corresponding symbol assigned thereto does not intersect with display lines connecting other feature points and corresponding symbols assigned thereto, respectively (see Kakiuchi para. 0008 and Fig. 7: connection lines are drawn between the correspondence identifiers—i.e. the numbers “1,” “2,” and 3”—and  the focus points of each fingerprint; the connection lines are drawn in such a way that they do not intersect each other); and
display the display lines and the corresponding symbols assigned to the feature points on each of the at least two piece of image data (see Kakiuchi paragraph 0008 and Fig. 7: the system comprises a display means to display the focus points of a first fingerprint, as well as displaying correspondence identifiers—i.e. the numbers “1,” “2,” and 3”— and connecting lines).

As to claim 16, Kakiuchi teaches wherein the one or more processors are configured to execute the instructions to:
set a starting point on the image data (see Kakiuchi paragraph 0031: calculation part 140 determines the positions of the focus points by using the central point of each fingerprint as the starting point); and
set display positions of the corresponding symbols on straight lines that extends from the starting point to the plurality of feature points (see Kakiuchi Fig. 7: the connecting lines are straight lines that pass through the focus points; see Kakiuchi paragraph 0031: calculation part 140 determines the positions of the focus points by using the central point of each fingerprint as the starting point).

As to claim 17, Kakiuchi teaches wherein the one or more processors are configured to execute the instructions to set the center of the image data as the starting point (see Kakiuchi paragraph 0031: calculation part 140 determines the positions of the focus points by using the central point of each fingerprint as the starting point).

As to claim 20, Kakiuchi teaches wherein the one or more processors are configured to execute the instructions to adjust display positions of the same corresponding symbols in the at least two pieces of image data so as to coincide with each other (see Kakiuchi Fig. 7: symbols for image 211 and image 212 coincide).

As to claim 21, Kakiuchi teaches wherein the image data subjected to matching is at least one of a fingerprint and a palm print (see Kakiuchi paragraph 0011 and Fig. 7: the system matches between fingerprints).

As to claim 22, Kakiuchi teaches a display method performed by a processor comprising:
acquiring a plurality of feature points common to at least two pieces of image data against each other (see Kakiuchi para. 0008 and Fig. 7: the system acquires focus points of first and second fingerprints, which are points on the two images that are equivalent; Note: focus points as taught by Kakiuchi, corresponds to the claimed feature points);
setting sequentially display positions of corresponding symbols (see Kakiuchi para. 0017 and Fig. 7: the system determines correspondence identifiers—i.e. the numbers “1,” “2,” and 3”—to be placed on the fingerprint images; Note: correspondence identifiers, as taught by Kakiuchi, correspond to the claimed “corresponding symbols.”) to be assigned to the plurality of feature points common to the at least two pieces of image data (see Kakiuchi para. 0008 and Fig. 7: the system acquires focus points of first and second fingerprints, which are points on the two images that are equivalent; Note: focus points as taught by Kakiuchi, corresponds to the claimed feature points) in such a manner that, when the same corresponding symbols are separately assigned to corresponding feature points, a display line connecting each feature point and the corresponding symbol assigned thereto does not intersect with display lines connecting other feature points and corresponding symbols assigned thereto, respectively (see Kakiuchi para. 0008 and Fig. 7: connection lines are drawn between the correspondence identifiers—i.e. the numbers “1,” “2,” and 3”—and  the focus points of each fingerprint; the connection lines are drawn in such a way that they do not intersect each other); and
displaying the display lines and the corresponding symbols assigned to the feature points on each of the at least two piece of image data (see Kakiuchi paragraph 0008 and Fig. 7: the system comprises a display means to display the focus points of a first fingerprint, as well as displaying correspondence identifiers—i.e. the numbers “1,” “2,” and 3”— and connecting lines).

As to claim 23, see the rejection of claim 16 above.

As to claim 26, see the rejection of claim 20 above.

As to claim 27, see the rejection of claim 21 above.

As to claim 28, Kakiuchi teaches a non-transitory computer-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform operations (see Kakiuchi para. 0101 and Fig. 9: the invention is embodied as a computer comprising central processing unit (CPU) 20 coupled to memory 30) for display (see Kakiuchi paragraph 0008 and Fig. 7: the system comprises a display means), the operations comprising:
acquiring a plurality of feature points common to at least two pieces of image data against each other (see Kakiuchi para. 0008 and Fig. 7: the system acquires focus points of first and second fingerprints, which are points on the two images that are equivalent; Note: focus points as taught by Kakiuchi, corresponds to the claimed feature points);
setting sequentially display positions of corresponding symbols (see Kakiuchi para. 0017 and Fig. 7: the system determines correspondence identifiers—i.e. the numbers “1,” “2,” and 3”—to be placed on the fingerprint images; Note: correspondence identifiers, as taught by Kakiuchi, correspond to the claimed “corresponding symbols.”) to be assigned to the plurality of feature points common to the at least two pieces of image data (see Kakiuchi para. 0008 and Fig. 7: the system acquires focus points of first and second fingerprints, which are points on the two images that are equivalent; Note: focus points as taught by Kakiuchi, corresponds to the claimed feature points) in such a manner that, when the same corresponding symbols are separately assigned to corresponding feature points, a display line connecting each feature point and the corresponding symbol assigned thereto does not intersect with display lines connecting other feature points and corresponding symbols assigned thereto, respectively (see Kakiuchi para. 0008 and Fig. 7: connection lines are drawn between the correspondence identifiers—i.e. the numbers “1,” “2,” and 3”—and  the focus points of each fingerprint; the connection lines are drawn in such a way that they do not intersect each other); and
displaying the display lines and the corresponding symbols assigned to the feature points on each of the at least two piece of image data (see Kakiuchi paragraph 0008 and Fig. 7: the system comprises a display means to display the focus points of a first fingerprint, as well as displaying correspondence identifiers—i.e. the numbers “1,” “2,” and 3”— and connecting lines).

As to claim 29, see the rejection of claim 16 above.

As to claim 30, see the rejection of claim 17 above.

As to claim 33, see the rejection of claim 20 above.

As to claim 34, see the rejection of claim 21 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 18, 24, and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kakiuchi as applied to claims 15, 22, and 28  above, and further in view of Sano et al. (U.S. Patent Application Publication No. 20040161135 A1, hereinafter referred to as Sano).
As to claim 18, Kakiuchi teaches wherein
the one or more processors are configured to execute the instructions (see Kakiuchi para. 0101 and Fig. 9: the invention is embodied as a computer comprising central processing unit (CPU) 20 coupled to memory 30) to acquire the at least two pieces of image data (see Kakiuchi para. 0008 and Fig. 7: first and second fingerprint images); and
the one or more processors are configured to execute the instructions (see Kakiuchi para. 0101 and Fig. 9: the invention is embodied as a computer comprising central processing unit (CPU) 20 coupled to memory 30) to set the set center point as the starting point (see Kakiuchi paragraph 0031: calculation part 140 determines the positions of the focus points by using the central point of each fingerprint as the starting point).
Kakiuchi does not appear to explicitly disclose acquire feature point distribution information for image data to set, on the basis of the feature point distribution information, the center point of distribution of the feature points for the image data.
However, Sano teaches acquire feature point distribution information for image data (see Sano paragraph 0047: ridge-direction detector 201 detects ridges of a fingerprint image, where a "ridge" means the peak portions; Note: "a ridge," as taught by Sano, corresponds to the claimed “feature point”) to set, on the basis of the feature point distribution information, the center point of distribution of the feature points for the image data (see Sano paragraph 0047: horizontal distribution calculator 202 and vertical distribution calculator 203 calculate the distributions of the ridges; then, center-point determiner 204 determines the center point based on the distributions).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Kakiuchi to include the teachings of Sano because using the centerline of the fingerprint improves identification accuracy (see Sano paragraph 0012).

As to claim 24, see the rejection of claims 16 and 18 above.

As to claim 31, see the rejection of claim 18 above.

Claims 19, 25, and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kakiuchi as applied to claims 15, 22, and 28  above, and further in view of Hayashi et al. (U.S. Patent Application Publication No. 20090237405 A1, hereinafter referred to as Hayashi).
As to claim 19, Kakiuchi teaches wherein the one or more processors are configured to execute the instructions to set display positions of corresponding symbols assigned to the plurality of feature points sequentially (see Kakiuchi para. 0038 and Figs. 3 and 7: setting symbols in ascending order).
Kakiuchi does not appear to explicitly disclose when there is a feature point to which a corresponding symbol whose display position has already been set is assigned, it adjusts, at the time of setting a display position of a corresponding symbol to be assigned subsequently, the display position of the corresponding symbol to be assigned subsequently in such a manner that a display line connecting the corresponding symbol to be assigned subsequently and a feature point to which the corresponding symbol is assigned does not cross or intersect with a display line connecting the corresponding symbol whose display position has already been set and the feature point to which the corresponding symbol is assigned.
However, Hayashi teaches when there is a feature point to which a corresponding symbol whose display position has already been set is assigned, it adjusts, at the time of setting a display position of a corresponding symbol to be assigned subsequently, the display position of the corresponding symbol to be assigned subsequently in such a manner that a display line connecting the corresponding symbol to be assigned subsequently and a feature point to which the corresponding symbol is assigned does not cross or intersect with a display line connecting the corresponding symbol whose display position has already been set and the feature point to which the corresponding symbol is assigned (see Hayashi para. 0093: when a new connecting point is added, connecting lines are drawn without overlapping).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Kakiuchi to include the teachings of Hayashi because it prevents overlapping of connecting lines, resulting in a more easy-to-read diagram (see Hayashi para. 0093).

As to claim 25, see the rejection of claim 19 above.

As to claim 32, see the rejection of claim 19 above.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to displaying feature points of fingerprints.
a.	Wilder, Harris Hawthorne, and Bert Wentworth. Personal identification: methods for the identification of individuals, living or dead. RG Badger, 1918. Pages 268-291. Retrieved on 5 May 2020 from the Internet Archive, https://archive.org/details/personalidentifi00wild/page/282/mode/2up.
Throughout pages 268-291, numerous illustrations are provided, showing how display of feature points on fingerprints was done in the pre-computer age.
b.	Godsell, J. "Fingerprint techniques." Journal of the Forensic Science Society 3.2 (1963): 79-87.
Teaches that it was “typical” to prepare pairs of fingerprint images for court exhibits. The preparation included placing the images side-by-side and denoting characteristics of the images that are in agreement by using sequentially numbered symbols. The symbols are placed around the pair of images and connecting lines are drawn between each symbol and the corresponding characteristics of the images, with none of the connecting lines crossing nor intersecting (see p. 84 and Fig. 5).
c.	Fujii, Yusaka; “Apparatus And Method For Matching Fingerprint”; U.S. Patent No.  7,151,846 B1.
Teaches computerized fingerprint matching the identifies feature points in two fingerprint images, determines relations between the feature points, and displays the matching feature points along with symbols to indicate the matching feature points  (see abstract, col. 12 L8-35 and Figs. 9-10, 25-26, 28).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Umar Mian/Examiner, Art Unit 2163           

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 “Against.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/against. Accessed 26 Jul. 2022.
        2 “Common.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/common. Accessed 26 Jul. 2022.
        3 “How to Use Respectively in a Sentence.” Proofed Inc. 2022. https://getproofed.com/writing-tips/use-respectively-sentence/
        4 Wilder, Harris Hawthorne, and Bert Wentworth. Personal identification: methods for the identification of individuals, living or dead. RG Badger, 1918. See pages 282-283. Retrieved on 5 May 2020 from the Internet Archive, https://archive.org/details/personalidentifi00wild/page/282/mode/2up
        5  See the following:
        Campbell et al.,		U.S. PGPub. No. 20050055357 A1, 	para. 0037;
        Daniels et al., 		U.S. PGPub. No. 20030037034 A1, 	para. 0060; and/or
        Cohen et al., 		U.S. PGPub. No. 20010044795 A1, 	para. 0044.
        
        6  See the following:
        Nomoto, Masakazu;	U.S. PGPub. No. 20160154550 A1;	para. 0006;
        Chong et al.;		U.S. PGPub. No. 20120051634 A1;	para. 0040; and/or
        Chen et al.;		U.S. PGPub. No. 20080163087 A1;	para. 0026 and 0043.